Chalmebs, J.,
delivered the opinion of the court.
The cotton crop to be raised upon Mrs. Ogden’s plantation during 1871 was embraced in the mortgage given to secure the promissory notes executed by herself and husband, and the supplies to be advanced during said year, to the amount of $800. It was not competent for the creditor to appropriate the proceeds of the crop, when delivered, to any other debt than that secured, without the express consent of the debtors. The mortgage was itself a direction, in the most explicit-terms, ás to how the cotton should be applied; and the creditor, in accepting the mortgage, bound himself that when the cotton came into his hands it should be so applied. The delivery of the cotton therefore operated, eo instanti, as a satisfaction ■pro tanto of the secured debt, and nothing but an express agreement of the debtor could authorize the creditor to give it a different application. There being no such agreement in this case, appellees had no right to make the application to the unsecured debt, leaving the mortgage-debt unpaid.
■ The decree will be reversed and cause remanded, with directions to restate the accounts, applying the proceeds of the crop of 1871 to the extinguishment of the open account, to the extent of $800, and the balance to the notes. In all other respects the decree is coi’rect.
■A sale of the land mortgaged took place, under the decree rendered in the court below, after the appeal to this court had been prosecuted.’ There was no supersedeas; but, inasmuch as the land was bought by the complainant, and a reversal of the *745decree will entitle the defendant to reclaim it, we will reverse also the action of the court in confirming the report of sale, without regard to the special exceptions urged against the sale in the court below.
Decree accordingly.